DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 13 been renumbered 11.

Priority
Claims 1-8 and 11 are deemed to have an effective filing date of April 28, 2006. Claims 9-10 appear to have an effective filing date of July 18, 2019 because the parent applications fail to provide support for: measuring leakage current on each electrode when the electrode is shorted to ground.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Antecedent basis for the subject matter of claims 1-3 and 8-10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the capacitance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "bad" in claims 1 and 3 is a relative term which renders the claim indefinite.  The term "bad" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that “bad” be changed to a term more in line with the intended meaning, such as “faulty” or “malfunctioning”.
In claim 9, the recitation of “each electrode when the electrode is shorted to ground” is indefinite because it is unclear which electrode of the plurality of electrodes is shorted when leakage current is measured.
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11, was originally claim 13, and depends from claim 11. No claim 11 was filed. Thus, claim 11 depends from itself and does not depend from a previously set forth claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2002/0177882 to DiLorenzo.
Referring to claim 1, DiLorenzo discloses a method of stimulating neural tissue (e.g., title and abstract: method for neural modulation signals delivered through stimulating electrodes) comprising: providing a neural stimulator including a plurality of electrodes suitable to stimulate neural tissue (e.g., paragraph [0016]: neurological control system generates neural modulation signals delivered through one or more electrodes to brain tissue);  testing and recording the capacitance of each electrode in the plurality of electrodes (e.g., paragraphs [0085]: IC recording electrode array 38 generates central neural signals in response to stimulation; [0092]-[0093]: control circuit 72 of stimulating and recording unit 26 provides stimulation waveform parameter history including stimulating electrode impedance history; and [0097] the impedance history includes the capacitive component of impedance);  tracking changes in capacitance over time for each electrode (e.g., paragraphs [0092]-[0093], [0097]);  and determining fractured, shorted, or encapsulated by fibrotic tissue, electrodes based on change in capacitance (e.g., paragraphs [0092]-[0093], [0097]: resistive and capacitive 
With respect to claim 2, DiLorenzo disclose the method according to claim 1, wherein change in capacitance is measured as a phase shift (e.g., paragraph [0097]: the relative magnitudes and phase shifts of waveforms is monitored and the capacitance of electrode impedance is calculated or measured).

Claim Rejections - 35 USC § 102 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo, as applied to claim 1 above, and further in view of US Patent No. 5,830,212 to Cartmell et al. (hereinafter referred to as “Cartmell”).
DiLorenzo disclose the method according to claim 1, but does not expressly disclose the step of disabling bad electrodes. However, Cartmell, in a medical art: electrosurgical generator and electrode, teaches when an electrode is lifted from a patient, the capacitance between the electrode and patient decrease and causes a fault signal to be produced, and that the fault detection circuit disables internal circuitry until the electrode is corrected (e.g., column 17, lines 50-67 of Cartmell). Accordingly, one of ordinary skill in the art would have recognized the benefits of disabling an electrode when it is determined to be faulty in view of the teachings of Cartmell. Consequently, one of ordinary skill in the art would have modified DiLorenzo’s method so that electrodes that are determined to be bad or fault are disabled in order to ensure that the stimulator operates properly as taught by Cartmell, and because the combination would have yielded the predictable result of a method for stimulating neural tissue that ensure operation when the electrodes are in proper contact for the correct operation.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0038134 to Greenberg et al. (hereinafter referred to as “Greenberg”).
With respect to claim 4, DiLorenzo disclose the method according to claim 1, but does not expressly disclose that an external input from a video processor. However, 
As to claim 5, DiLorenzo disclose the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue is stimulating visual neural tissue to form artificial vision. However, Greenberg teaches the stimulation of visual neural tissue (e.g. retinal cells) to restore color vision with a retinal color prosthesis (e.g., abstract and paragraphs [0002]-[0003] of Greenberg). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating visual neural tissue to form artificial vision in view of Greenberg. Consequently, one of ordinary skill in the art would have modified the method of DiLorenzo so that the step of stimulating neural tissue is simulating visual neural tissue to form artificial vision in view of the teachings of Greenberg, and because the combination would have yielded the predictable result of a method for stimulating visual neural tissue to from artificial vision. 
 
 
.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0129207 to Fried et al. (hereinafter referred to as “Fried”).
With respect to claim 7, DiLorenzo discloses the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue is stimulating with charged balanced cathodic and anodic pulses. However, Fried, in a related art: electrical stimulation of retinal cells, teaches that electrical stimulation is delivered with charged balanced cathodic and anodic pulses to provide artificial vision (e.g., abstract and paragraphs [0045]-[0046] of Fried).  Thus, one of ordinary skill in the art would have recognized the benefits of stimulating neural tissue with charged balanced cathodic and .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo in view of Fried as applied to claim 7 above, and further in view of US Patent No. 6,458,157 to Suaning.
DiLorenzo in view of Fried teaches the method according to claim 7, but does not expressly teach shorting the plurality of electrodes to ground after the anodic pulses.
However, Suaning, in a related art: retinal stimulator, teaches that balance of electrical charge is critical to the safety and efficiency of retinal stimulation and that the charge balance requirement is achieved by two stimulus phases of opposite polarity (e.g., column 15, line 24-column 16, line 19) and a preferred embodiment where the stimulus is delivered to one of the electrodes and the return path for the stimulus is through a remote grounding electrode (e.g., column 16, lines 8-19 of Suaning). Thus, after the anodic pulse, the plurality of electrodes are grounded. Consequently, one of ordinary skill in the art would have recognized the benefits of grounding electrodes after the anodic pulse in view of the teachings of Suaning. Accordingly, one of ordinary skill in the art would have modified the method of DiLorenzo in view of Fried so that the method further comprises the well-known practice of shorting the plurality of electrodes to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,423,151. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘152 patent.
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,423,151 in view of Greenberg. As discussed above, in item 15, Greenberg teaches that the subject matter of claims 4-6 was known to those skilled in the medical art before the effective filing date of the claimed invention.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,423,151 in view of Fried. As discussed above, in item 16, Fried teaches that the subject matter of claim 7 was known to those skilled in the medical art before the effective filing date of the claimed invention.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 8,423,151 in view of Fried in view of Suaning. As discussed above, in item 17, Suaning teaches that the subject matter of claim 8 was known to those skilled in the medical art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2004/018311 to Glezer et al. is directed to assay modules with detection electrodes where change in the capacitance measurement of an effective area of each electrode determines air bubbles, errors in the printing of the electrodes, or other errors and an effort flag is triggered when the capacitance values fall out of an acceptable range (e.g., paragraph [0144] of Glezer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792